PROMISSORY NOTE $USD Date: , 2012 FOR VALUE RECEIVED, STEVIAAGRITECHCORP.(the "Promissor") hereby promises to pay to COACHCAPITAL LLC, or such other holder for the time being hereof (the "Holder”), the principal amount of($) in United States currency (the "Principal Amount") ONDEMAND, and to pay interest thereon at the rate of ten per cent (10%) per annum calculated annually from , 2012 on so much of the Principal Amount as shall be outstanding from time to time. Default in paying the Principal Amount or any interest shall, at the option of the Holder, render the entire balance then owing hereunder at once due and payable. Time shall be of the essence of this Note. Extension of time for payment of all or any part of the amount owing hereunder at any time or times, or failure of the Holder to enforce any of the rights or remedies hereunder, shall not release the Promissor and shall not constitute a waiver of the rights of the Holder to enforce such rights and remedies thereafter. Should suit be brought to recover on this Note, the Promissor promises to pay reasonable attorney’s fees and court costs in addition to the amount found to be due on this Note. The Holder may, at its option, convert all or any part of the indebtedness owing under this Note into securities of the Promissor at such rate as that being offered to investors at the time of conversion. INWITNESSWHEREOFthe Promissor has executed this Note on , 2012. /s/ STEVIA AGRITECH CORP.
